IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,502


EX PARTE WINSTON CLAY FRANCIONE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-CR10039-1 IN THE 355TH DISTRICT COURT

FROM HOOD COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft of service
and sentenced to two years' imprisonment. 
	Applicant contends that he was deprived of his right to appeal the conviction and sentence
and that he desired such an appeal.  We remanded this application to the trial court for findings of
fact and conclusions of law.
	The trial court has determined that applicant was entitled to an appeal, that he desired to
appeal, and that no notice of appeal was timely filed.  These findings are supported by the record
supplied to this Court.  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Cause No. W-CR10039-1 from the 355th Judicial District Court
of Hood County, Texas.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues.  Applicant's remaining grounds for habeas corpus relief are dismissed.

Delivered: September 20, 2006
Do Not Publish